Citation Nr: 1640986	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot disorder. 

2.  Entitlement to service connection for a chronic disability manifested by loss of vision.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from December 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In January 2016, the Board remanded the claim of service connection for a left foot disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for a left foot disorder, the Board must consider all theories of entitlement, direct and secondary, when adjudicating the claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  However, the existing record does not contain a medical opinion as to whether the Veteran's newly service connected left ankle disability caused or aggravated any of his current left foot disorders (i.e., arthritis, pes planus, plantar fasciitis, and a heel spur).  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2015).  Therefore, the Board finds that it must once again remand this issue to obtain this needed medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claim of service connection for a chronic disability manifested by loss of vision, in September 2016 the Veteran filed a notice of disagreement to the August 2016 rating decision that denied these claims.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

On remand, the AOJ should also obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-July 2016 treatment records held by the Salem VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with a left foot disorder and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  As to the claim of service connection for a chronic disability manifested by loss of vision.  Thereafter only return to the Board these issues if the Veteran perfects his appeal by filing a timely Substantive Appeal.

5.  Provide the Veteran with a VA examination to obtain a medical opinion as to the etiology of his current left foot disorders.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not that any current left foot disorder (i.e., arthritis, pes planus, plantar fasciitis, and a heel spur) is related to or had its onset in service?

(b) Is it at least as likely as not that any current left foot disorder (i.e., arthritis, pes planus, plantar fasciitis, and a heel spur) is caused by the Veteran's left ankle disability?

(c) Is it at least as likely as not that any current left foot disorder (i.e., arthritis, pes planus, plantar fasciitis, and a heel spur) is aggravated (i.e., permanently worsened) by the Veteran's left ankle disability?

The answer to question (a) should specifically discuss the active duty injury to his left ankle and the pictures of the cast the claimant provided which show the cast covering his left foot as well as the left ankle.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the July 2016 SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

